Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
Response to Amendment
The Amendment filed Sept. 20, 2022 has been entered. Claims 1-6 and 10-12 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites the limitations “the main part” in line 3 and Claim 12 recites the limitations "the rear surface" in line 3. There is insufficient antecedent basis for these limitations in the claims. It is unclear where “the main part” and “the rear surface” are pointed out. Claims 11-12 are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 2013/0115323) in view of Katakura (JP2013188967, English translation provided).
Regarding claim 1, Asada discloses that, as illustrated in Figs. 3-4, an apparatus for producing a body assembly (Fig. 4, majorly including items 1 and 13-14) with a resin frame ([0066]) to be mounted to vehicle and a decorative molding ([0032]) formed of a magnetic member (Fig. 3, item 1; [0036]) being provided on the resin frame, comprising:
a mold (Fig. 4, items 11 and 12) having a cavity space (Fig. 4, item 14 (for the resin frame)) formed therein for forming the resin frame on a plate (Fig. 4, item 13 (glass plate));
a first mold (Fig. 4, item 12 (the lower die)) having a mounting surface (Fig. 3, item 2 (a concave surface)), the mounting surface being configured to have the decorative molding mounted thereon (as shown in Figs. 2-4); and 
an electromagnet (Figs. 3-4, items 4 and 6; [0043], lines 1-2) disposed on a rear surface of the first mold (as shown in Fig. 4) opposite to the mounting surface and configured to retain, on the mounting surface, the decorative molding mounted on the mounting surface, wherein the electromagnetic has a column shape (because the intervening member 5a is a cylindrical member made of a non-magnetic material ([0039], lines 3-5)) having at least a leading end surface and an outer peripheral surface, the leading end surface being disposed to face the surface of a second surface of the first mold, which surface is opposite to the mounting surface of the first mold (as shown in Fig. 3);
the second surface of the first mold has an electromagnet supporting portion to support the electromagnet (as shown in Fig. 4); and 
the supporting portion has an electromagnet receiving hole (i.e., for holding the cylindrical intervening member 5a) formed therein so as to receive the electromagnet and surround the outer peripheral surface of the electromagnet (as shown in Fig. 4); and  
wherein the apparatus further comprises a non-magnetic member ([0039]; the intervening member 5a in Fig. 2) having a cylindrical shape, the non-magnetic member being disposed between the outer peripheral surface of the electromagnet and the electromagnet receiving hole.  
However, Asada does not disclose that the electromagnet is not exposed to the mounting surface and is disposed to be separated from the mounting surface by the first mold formed of the non-magnetic member.
In the same field of endeavor, molded glass, Katakura discloses that, as illustrated in Fig. 8, the magnet 65 is disposed inside the lower mold half 61 without exposing to the metal (ferritic or martensitic stainless steel) molding 20 (p.g. 3, [0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asada to incorporate the teachings of Katakura to provide that the electromagnet (or magnet) is not exposed to the mounting surface and is disposed to be separated from the mounting surface by the first mold formed of the non-magnetic member. Doing so would be possible to fix the metal molding incorporated in the lower mold (without contacting with the metal molding and achieving a high appearance property), as recognized by Katakura (p.g. 3-4, [0030], [0031]).
Asada discloses that, in the apparatus the first mold is formed of an austenitic-based stainless steel ([0037], JIS G3101) which is an intended use. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination . 

Asada discloses the claimed invention except for a specific material for making of the first mold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Asada, since it has held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to select a specific material such as austenitic-based stainless steel (i.e., having a non-magnetic property) for the purpose of imparting good strength of the mold.
Regarding claim 2, Asada discloses that, as illustrated in Figs. 3-4, in the apparatus the mold further includes a second mold (Fig. 4, item 11 (the upper die)) disposed opposite to the first non-magnetic mold, and the cavity space is defined between the first non-magnetic mold and the second mold.
Regarding claims 3-4, Asada discloses that, as illustrated in Fig. 4, in the apparatus the first non-magnetic mold and the second mold are disposed so as to be relatively moved forward and backward (sandwich ([0062, line 4])) in a direction, and the cavity space is defined between the first non-magnetic mold and the second mold in a state that both molds mutually moved forward to be brought into mutual abutment with each other ([0062]). Asada discloses that, as illustrated in Fig. 4, the plate-like body is disposed between the first non-magnetic mold and the second mold so as to have principal surfaces positioned to be directed in an approximately horizontal direction to ground.       
However, Asada does not explicitly disclose the first non-magnetic mold and the second mold are moved mutually in a horizontal direction which is an intended use and the principal surfaces are positioned to be directed in an approximately vertical direction to ground which is an intended use. 
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Regarding claim 5, Asada discloses that, as illustrated in Figs. 1-2, 4, in the apparatus the first non-magnetic mold (Fig. 1, item 12) is formed in a planar shape having a length so as to correspond to a shape of an edge portion of the plate-like body (Fig. 4, item 13), and
the magnet is disposed at each of plural positions (Fig. 1, item 4 (5 locations)) in the first non-magnetic mold at intervals in a longitudinal direction of the first non-magnetic mold.
However, Asada does not disclose the first non-magnetic mold is formed in a frame shape. 
 It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Asada discloses the claimed invention except for the first non-magnetic mold having a frame shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Asada, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of the first mold for the purpose of reducing weight.
Regarding claim 6, Asada discloses that, in the apparatus the first non-magnetic mold is formed of an austenitic-based stainless steel ([0037], JIS G3101) which is an intended use. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination . 

Asada discloses the claimed invention except for a specific material for making of the first non-magnetic mold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Asada, since it has held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to select a specific material such as austenitic-based stainless steel for the purpose of imparting good strength of the mold.
Regarding claim 11, Asada discloses that, as illustrated in Fig. 4, the mounting surface is formed in a part of a concave surface defining the cavity space and is formed in a concave shape along the surface of the main part of the decorative molding (as shown in Fig. 4).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asada et al. (US 2013/0115323) and Katakura (JP2013188967, English translation provided) as applied to claim 1 above, further in view of Jaderberg et al (US 20090068306).
Regarding claim 10, Asada in the combination discloses that SS steel may be utilized as the non-magnetic member forming the first mold. However, Asada does not explicitly disclose that the non-magnetic member forming the first mold has a magnetic permeability of at most 1.02 [H/m]. In the same field of endeavor, injection mounding device, Jaderberg discloses that the top member relative magnetic permeability is lower than 3.5 or even lower than 1.2 and may comprise an austenite steel (having magnetic permeability ranging from 1.003 to 1.005 (property of austenite steel); [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Jaderberg to provide that the non-magnetic member forming the first mold has a magnetic permeability of at most 1.02 [H/m]. Doing so would be possible to suppress the skin effect (losses), as recognized by Jaderberg ([0056]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asada et al. (US 2013/0115323) and Katakura (JP2013188967, English translation provided) as applied to claim 1 above, further in view of Nakagawa et al (JP2008094061A, English translation provided).
Regarding claim 12, the combination does not explicitly disclose the electromagnet includes a core, a coil, a power source and a switch. In the same field of endeavor, glass with mold, Nakagawa discloses that, as illustrated in Fig. 2, the electromagnet includes a core, a coil, a power source and a switch (as shown in Fig. 2). The core (Fig. 2, item 25) has a leading end surface and an outer peripheral surface, and the leading end surface is disposed facing a rear surface of the first non-magnetic mold (as shown in Fig. 2).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nakagawa to provide that the electromagnet includes a core, a coil, a power source and a switch. Doing so would be possible to provide a magnetic generation device to the glass molding, as recognized by Nakagawa.
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that Asada does not disclose that such dual structure of two non-magnetic elements (i.e., the first mold and the non-magnetic (cylindrical) member) and the lower die 12 according to Asada is a magnetic member, it is not persuasive. 
Asada does not disclose that the electromagnet is not exposed to the mounting surface and is disposed to be separated from the mounting surface by the first mold formed of the non-magnetic member.
In the same field of endeavor, molded glass, Katakura discloses that, as illustrated in Fig. 8, the magnet 65 is disposed inside the lower mold half 61 without exposing to the metal (ferritic or martensitic stainless steel) molding 20 (p.g. 3, 4, [0030], [0031]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asada to incorporate the teachings of Katakura to provide that the electromagnet (or magnet) is not exposed to the mounting surface and is disposed to be separated from the mounting surface by the first mold formed of the non-magnetic member. Doing so would be possible to fix the metal molding incorporated in the lower mold (without contacting with the metal molding and achieving a high appearance property), as recognized by Katakura (p.g. 3-4, [0030], [0031]).
As illustrated in Fig. 3 (also see attached annotated Figure below) in the teachings of Asada, label of non-magmatic member 5a (non-magnetic cylindrical intervening members ([0035])) and label of SS steel 12 (the lower die ([0037]) (i.e., the first mold)) are disclosed. Asada further discloses that, one of examples of SS steel for the lower die is SS 400 steel based on JIS G3101 ([0037]). It is noticed that SS 400 steel series is slightly magnetic. However, there is no reason for Asada to only select SS 400 steel to fabricate the lower die 12 (i.e., the first mold). Other SS steel, such as austenitic-based stainless steel, will include non-magnetic property. 
Asada discloses the claimed invention except for a specific material for making of the first mold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Asada, since it has held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to select a specific material such as austenitic-based stainless steel (i.e., having a non-magnetic property) for the purpose of imparting good strength of the mold.

    PNG
    media_image1.png
    470
    644
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741